UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 11, 2010 Micrus Endovascular Corporation (Exact name of registrant as specified in its charter) Delaware 000-51323 23-2853441 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 821 Fox Lane, San Jose, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408) 433-1400 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) x Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM8.01 Other Events. On July 12, 2010, Micrus Endovascular Corporation (“Micrus”) and Johnson & Johnson (“J&J”) issued a joint press release regarding the execution of the Agreement and Plan of Merger, dated as of July 11, 2010, among Micrus, J&J and Cope Acquisition Corp. A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Forward Looking Statements The press release includes “forward-looking statements”, within the meaning of the Private Securities Litigation Reform Act of 1995, that are subject to risks, uncertainties and other factors, including the risks to both companies that the acquisition of Micrus Endovascular Corporation will not be consummated, as the transaction is subject to certain closing conditions. All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including statements regarding the expected timing of the completion of the transaction; the ability to complete the transaction considering the various closing conditions; any projections of earnings, revenues or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements regarding product development, product extensions, product integration or product marketing; any statements of expectation or belief; any statements regarding general industry conditions and competition; any statements on trends toward healthcare cost containment; and any statements of assumptions underlying any of the foregoing.In addition, if and when the transaction is consummated, there will be risks and uncertainties related to Johnson & Johnson’s ability to successfully integrate the products and employees of Johnson & Johnson and Micrus Endovascular Corporation as well as the ability to ensure continued performance or market growth of Micrus Endovascular Corporation’s products. These risks, uncertainties and other factors, and the general risks associated with the respective businesses of Johnson & Johnson and Micrus Endovascular Corporation described in the reports and other documents filed by each of them with the Securities and Exchange Commission (the “SEC”), could cause actual results to differ materially from those referred to in the forward-looking statements.For example, general business conditions, the impact of healthcare reform and any other changes to applicable governmental laws and regulations, the introduction of competing products or pricing changes by competitors could impact the performance of the companies.The ability to complete a transaction in a timely fashion, if at all, will depend on regulatory consents which can be time consuming to obtain and are often hard to predict.The reader is cautioned not to rely on these forward-looking statements. All forward-looking statements are based on information currently available to Johnson & Johnson and Micrus Endovascular Corporation and are qualified in their entirety by this cautionary statement. Neither Johnson & Johnson nor Micrus Endovascular Corporation assumes any obligation to update any such forward-looking statements or other statements included in this press release. ITEM9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release, issued and dated July 12, 2010, by Micrus Endovascular Corporation and Johnson&Johnson SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. MICRUS ENDOVASCULAR CORPORATION Date: July 12, 2010 By: /s/ Gordon T. Sangster Name: Gordon T. Sangster Title: Chief Financial Officer EXHIBIT LIST Exhibit No. Description Press Release, issued and dated July 12, 2010, by Micrus Endovascular Corporation and Johnson&Johnson
